 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         KENNETH R. ARONSON,
                                                              CASE NO. 3:19-cv-05463-RJB-JRC
11                                 Petitioner,
                                                              REPORT AND
12                 v.                                         RECOMMENDATION
13         STATE OF WASHINGTON,                               NOTED FOR: OCTOBER 4, 2019
14                                 Respondent.

15

16          This habeas corpus petition has been referred to the undersigned Magistrate Judge.

17   Petitioner, proceeding pro se, filed the petition pursuant to 28 U.S.C. § 2254. The Court

18   recommends that the action be dismissed. Petitioner has failed to comply with a Court order and

19   failed to prosecute this action.

20                                               BACKGROUND

21          On May 21, 2019, petitioner filed his proposed petition. Dkt. 1. Petitioner did not file an

22   application to proceed in forma pauperis (“IFP”) or pay the filing fee. Dkt. 1; Dkt. 5; Dkt. 8. On

23   May 24, 2019, the Clerk’s Office instructed petitioner to pay the filing fee or file the proper IFP

24


     REPORT AND RECOMMENDATION - 1
 1   form and provided petitioner with the correct form. Dkt. 5; Dkt. 5-1. On May 29, 2019, the

 2   Clerk’s Office filed a “notice to filer” informing petitioner the proposed petition was deficient

 3   and was not properly signed. Dkt. 6. On June 2, 2019, petitioner filed a praecipe to attach the

 4   dated signature page to his proposed petition. Dkt. 7. On June 3, 2019, the Clerk’s Office again

 5   instructed petitioner to pay the filing fee or file the proper IFP form by July 3, 2019 and provided

 6   petitioner with the correct form. Dkt. 8.

 7          On July 23, 2019, the Court ordered petitioner to submit the proper IFP form or pay the

 8   filing fee by August 23, 2019. Dkt. 9. The Court advised petitioner that if he failed to comply

 9   with the Court’s Order, the Court would recommend that this case be dismissed. Id. Petitioner

10   has failed to pay the filing fee or submit the proper IFP form. See Dkt.

11                                               DISCUSSION

12          Federal Rule of Civil Procedure 41(b) provides for involuntary dismissal if a petitioner

13   fails to prosecute or to comply with a court order. The dismissal counts as an adjudication on the

14   merits unless the Court provides otherwise. To date, petitioner has failed to submit the proper

15   IFP form or pay the filing fee. See Dkt. Petitioner has failed to comply with the Court’s order and

16   has also failed to prosecute this action. Petitioner does not show good cause for not complying

17   with the Court’s order. Accordingly, the Court recommends this action be dismissed without

18   prejudice

19
                                                 CONCLUSION
20

21          The Court recommends that this action be dismissed for failure to comply with a Court

22   order. Pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b), petitioner shall have fourteen

23   (14) days from service of this Report to file written objections. See also Fed. R. Civ. P. 6. Failure

24   to file objections will result in a waiver of those objections for purposes of de novo review by the


     REPORT AND RECOMMENDATION - 2
 1   district judge. See 28 U.S.C. § 636(b)(1)(C). Accommodating the time limit imposed by Fed. R.

 2   Civ. P. 72(b), the clerk is directed to set the matter for consideration on October 4, 2019 as

 3   noted in the caption.

 4
            Dated this 10th day of September, 2019.
 5

 6

 7

 8                                                        A
                                                          J. Richard Creatura
 9
                                                          United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     REPORT AND RECOMMENDATION - 3
